Case 2:20-cv-00156-JRG Document 13-1 Filed 08/31/20 Page 1 of 1 PageID #: 99




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


SMART LOCK, LLC,
    Plaintiff,                                              CASE NO. 2:20-CV-156-JRG

v.                                                                 PATENT CASE

ALFRED INTERNATIONAL INC.,                                   JURY TRIAL DEMANDED
    Defendants.


      [PROPOSED] ORDER GRANTING DEFENDANT’S RULE 12(b)(3) MOTION TO
     DISMISS FOR IMPROPER VENUE AND, IN THE ALTERNATIVE, RULE 12(b)(6)
              MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

        Having carefully considered Defendant Alfred International Inc.’s (“Alfred”) Rule

12(b)(3) Motion to Dismiss for Improper Venue and, in the Alternative, Rule 12(b)(6) Motion to

Dismiss for Failure to State a Claim (“Motion”), the Court GRANTS the Motion.

        IT IS HEREBY ORDERED that Alfred’s Motion is GRANTED in its entirety and the

Complaint against Alfred is DISMISSED.


IT IS SO ORDERED.
